DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Igo (US 2003/0172576) in view of Crummer et al (US 2,880,544), hereinafter Crummer, and Stoner (US 1,604,615).
	Regarding claim 21, Igo teaches of (Fig. 4) a waterfowl decoy comprising:
a body having an upper side (upper part of the decoy 10) and a lower side (Fig. 4, lower part of the decoy), a fore portion (front of the decoy 10) and an aft portion (back portion of the decoy 10), a centerline bisecting the fore portion and the aft portion (centerline bisecting the fore and after portion);
the body (decoy 10) comprising a first keel and a second keel (Fig. 4, double keel 18), wherein the first keel and the second keel are disposed across the centerline from each other (disposed across the centerline from each other) and wherein the first keel and the second keel are proximate to and extend from the lower side of the body (proximate and extend from the lower side of the body).
	Igo does not appear to teach of a resilient waterfowl decoy comprising: 
a molded body having an interior cavity;
an opening through the upper side of the molded body and oriented to allow air to pass from the interior cavity through the molded body.
Crummer is in the field of decoys and teaches of (Fig. 2) resilient waterfowl decoy (Col. 1 lines 60-67, the hollow cover 13 is provided having a body 14 and is made of a resilient material such as rubber or plastic) comprising: 
a molded body (Col. 2 lines 5-11, the outer surface of the cover 13 may be molded) having an interior cavity (Col. 1 lines 60-67, hollow cover 13 is provided having a body 14 and a head 15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Crummer to have a resilient waterfowl decoy comprising a molded body having an interior cavity in order to maintain the shape of the upper portion and/or the head of the molded decoy cover as motivated by Crummer in Col 1. lines 50-59 and by using a molded body with an interior cavity, it is easier to make multiple consistent decoys that uses air to maintain buoyancy. 
Stoner is in the field of decoys and teaches of (fig. 2) an opening (opening 10) through the upper side of the body (opening 10 is through the upper side of the body) and oriented to allow air to pass from the interior cavity through the body (p. 2 lines 14-20, opening 10 is preferably being in line with a passageway 11 through the air bag to permit ballasting of the decoy to the desired extent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Stoner to have an opening through the upper side of the molded body and oriented to allow air to pass from the interior cavity through the molded body in order to have an easy to access opening to fill the body with air and to prevent unwanted water from easily getting in. 

	Regarding claim 25, Igo as modified teaches of the invention in claim 21, and wherein the first keel and the second keel are each adapted to receive a weight (Fig. 4, a weight 26 can be attached to the first and second keels through the connections 64).

Regarding claim 26, Igo as modified teaches of the invention in claim 21, and wherein each keel and respective weight are attached to one another by a respective fastener (Fig. 4, weight 26 can be attached by a respective line to a respective connection 64).

Regarding claim 27, Igo as modified teaches of the invention in claim 21, and wherein the first keel and the second keel each include a weight (anchor 26) disposed therein (Fig. 4, can have a weight at both keels at the connections 64). It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 28, Igo as modified teaches of the invention in claim 21, and wherein the first and second keels are curved and mirrored relative to one another across the centerline of the molded body (Fig. 4, kneels are curved and mirrored relative to one another across the centerline).

Regarding claim 29, Igo as modified teaches of the invention in claim 21, and further comprising a metal anchor point on the lower side of the body (Fig. 4, ¶0025, metal plates 60, 62 are the metal anchor points on the lower side of the body).

Regarding claim 30, Igo as modified teaches of the invention in claim 21, and wherein the opening through the upper side of the molded body (opening incorporated from Stoner and the molded body incorporated from Crummer) is at least partially above water when the waterfowl decoy is floating (opening is on the upper body above the water).

Regarding claim 31, Igo as modified teaches of the invention in claim 21, and wherein the opening is disposed on the aft portion of the molded body (opening incorporated from Stoner is located on the aft portion of the molded body as seen in Fig. 2 of Stoner).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Igo (US 2003/0172576) as modified by Crummer (US 2,880,544), and Stoner (US 1,604,615), as applied to claim 21 above, and further in view of Pippert (US 2003/0101636).
Regarding claim 22, Igo as modified teaches of the invention in claim 21, but does not appear to teach wherein the molded body is formed from a buoyant polymer.
Pippert teaches of wherein the molded body is formed from a buoyant polymer (¶0017, version 1 of the decoy is made of a foam core 2 of typically ethylene vinyl acetate (EVA), which is a buoyant polymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Pippert to have wherein the molded body is formed from a buoyant polymer in order to use a material that will make the decoy float on water. 

Regarding claim 23, Igo as modified teaches of the invention in claim 22, but does not appear to teach of wherein the buoyant polymer is ethylene vinyl acetate (EVA).
Pippert teaches of wherein the buoyant polymer is ethylene vinyl acetate (EVA) (¶0017, version 1 of the decoy is made of a foam core 2 of typically ethylene vinyl acetate (EVA), which is a buoyant polymer).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Pippert to have wherein the molded body is formed from a buoyant polymer in order to use a material that has self-sealing properties as motivated and shown in Fig. 2 and stated in ¶0017 of Pippert.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Igo (US 2003/0172576) as modified by Crummer (US 2,880,544), Stoner (US 1,604,615), and Pippert (US 2003/0101636), as applied to claim 22 above, and further in view of Tordella (US 3,321,428 and Holladay et al. (US 3,244,680), hereinfafter Holladay. 
Regarding claim 24, Igo as modified teaches of the invention in claim 22, but does not appear to teach of wherein the buoyant polymer has a 25 percent (%) or greater elongation at yield and 100% or greater elongation at break at standard temperature and pressure.
Tordella is in the field of EVA polymers and teaches of wherein the buoyant polymer has a 25 percent (%) or greater elongation at yield (Table 1, an ethylene/vinyl acetate (E/VA) copolymer, which is a buoyant polymer, has an elongation yield (Y.E.) of 34% and 38%). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Tordella to have the buoyant polymer has a 25 percent (%) or greater elongation at yield in order to have a material that is able to resist changes in shape before it deforms irreversibly. 
Holladay is in the field of EVA polymers and teaches of a buoyant polymer that has 100% or greater elongation at break at standard temperature and pressure (Col. 2 lines 5-12, the ethylene/vinyl acetate copolymers employed are characterized prior to orienting by elongations at break of at least 300% and preferably greater than 500%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Holladay to have a buoyant polymer that has 100% or greater elongation at break at standard temperature and pressure in order to use a material that is resistant to changes of shape without crack formation. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Igo (US 2003/0172576) as modified by Crummer (US 2,880,544), and Stoner (US 1,604,615), as applied to claim 21 above, and further in view of McGhghy (US 2003/0061755) and Angelone (US 2001/0029691).
Regarding claim 32, Igo as modified teaches of the invention in claim 27, but does not appear to teach wherein each of the weights weighs between 3 ounces and 8 ounces, and wherein the molded body weighs between 10 ounces and 14 ounces.
McGhghy is in the field of decoys and teaches of wherein each of the weights weighs between 3 ounces and 8 ounces (¶0024, it is preferred that the anchor base 104 weigh between 4 and 16 ounces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of McGhghy to wherein each of the weights weighs between 3 ounces and 8 ounces in order to use an appropriate weight to anchor the decoy to where the user wants to place the decoy and prevent it from washing away. 
Angelone is in the field of decoys and teaches of wherein the molded body weighs between 10 ounces and 14 ounces (¶0015, the decoy is typically 6-8 ounces, which examiner notes that one of ordinary skill in the arts would be able to adjust the weight of the decoy to better suit their needs such as a heavier decoy to prevent it from tipping over).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Angelone wherein the molded body weighs between 10 ounces and 14 ounces in order to have a suitable weighted decoy that will not easily topple over while also being lightweight enough to float on the water. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Igo (US 2003/0172576) as modified by Crummer (US 2,880,544), and Stoner (US 1,604,615), as applied to claim 21 above, and further in view of Ryan (US 368,427).
Regarding claim 33, Igo as modified teaches of the invention in claim 21, but does not appear to teach of wherein each of the first and second keels is convex.
Ryan is in the field of decoys and teaches of wherein each of the first and second keels (floats A) are convex (Fig. 2 and 3, keels A are convex).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Ryan to have wherein each of the first and second keels is convex in order to adjust how the decoy moves through the water by directing the water path to be around the outer edges of the decoy. 

Claims 34, 36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Igo (US 2003/0172576) in view of Pippert (US 2003/0101636) and Stoner (US 1,604,615).
Regarding claim 34, Igo teaches of (Fig. 4) a decoy (decoy 10) comprising:
a body that is buoyant in water (Fig. 2, ¶005, decoys float in the water);
first and second keels (double keels 18) on a bottom portion of the body (keels 18 at the bottom portion), wherein the first and second keels are substantially mirrored across a centerline of the body (keels 18 are mirrored across a centerline of the body); and
at least one anchor point along the centerline (¶0025, plates 60, 62 can be the anchor points such as holding the anchor 26 and is positioned along the centerline). 
Igo does not appear to teach of a body constructed from a polymer, an interior cavity and 
an opening through the body to the interior cavity.
Pippert teaches of wherein the molded body is formed from a polymer (¶0017, version 1 of the decoy is made of a foam core 2 of typically ethylene vinyl acetate (EVA), which is a buoyant polymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Pippert to the body is constructed from a polymer in order to use a material that will make the decoy float on water.
Stoner teaches of (Fig. 3) an interior cavity and an opening (opening 10) through the body to the interior cavity (p. 2 lines 14-20, opening 10 is preferably being in line with a passageway 11 through the air bag 9 to permit ballasting of the decoy to the desired extent). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Stoner to have an interior cavity and an opening through the body to the interior cavity along the centerline and posterior to the first and second keels in order to have an easy to access opening to fill the body with air and to prevent unwanted water from easily getting in.

Regarding claim 36, Igo as modified teaches of the invention in claim 34, and wherein the body has the appearance of a waterfowl (Fig. 4, appearance of a waterfowl).

Regarding claim 38, Igo as modified teaches of the invention in claim 34, and wherein each of the first and second keels are submerged at least half an inch when the decoy is in the water (¶0005, the lower portion of the decoy is located below the water and, as stated in ¶0021, the keel 18 is roughly one inch in diameter, which examiner notes means that the first and second keels are submerged at least half an inch when the decoy is in the water).

Regarding claim 39, Igo as modified teaches of the invention in claim 34, and wherein the first keel and the second keel are each adapted to receive a weight (Fig. 4, a weight 26 can be attached to the first and second keels through the connections 64).

Regarding claim 40, Igo as modified teaches of the invention in claim 39, and wherein each keel and respective weight are attached to one another by a respective fastener (Fig. 4, weight 26 can be attached by a respective line to a respective connection 64).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Igo (US 2003/0172576) as modified by Pippert (US 2003/0101636) and Stoner (US 1,604,615), as applied to claim 34 above, and further in view of Tordella (US 3,321,428 and Holladay et al. (US 3,244,680), hereinfafter Holladay. 
Regarding claim 35, Igo as modified teaches of the invention in claim 34, but does not appear to teach of wherein the buoyant polymer has a 25 percent (%) or greater elongation at yield and 100% or greater elongation at break at standard temperature and pressure.
Tordella is in the field of EVA polymers and teaches of wherein the buoyant polymer has a 25 percent (%) or greater elongation at yield (Table 1, an ethylene/vinyl acetate (E/VA) copolymer, which is a buoyant polymer, has an elongation yield (Y.E.) of 34% and 38%). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Tordella to have the buoyant polymer has a 25 percent (%) or greater elongation at yield in order to have a material that is able to resist changes in shape before it deforms irreversibly. 
Holladay is in the field of EVA polymers and teaches of a buoyant polymer that has 100% or greater elongation at break at standard temperature and pressure (Col. 2 lines 5-12, the ethylene/vinyl acetate copolymers employed are characterized prior to orienting by elongations at break of at least 300% and preferably greater than 500%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Holladay to have a buoyant polymer that has 100% or greater elongation at break at standard temperature and pressure in order to use a material that is resistant to changes of shape without crack formation. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Igo (US 2003/0172576) as modified by Pippert (US 2003/0101636) and Stoner (US 1,604,615), as applied to claim 34 above, and further in view of Bourlet (US 2016/0143265) and Hudson et al. (US 4,673,363), hereinafter Hudson.
Regarding claim 37, Igo as modified teaches of the invention in claim 34, and herein the decoy mimics a duck when floating in water (Fig. 2 and 4, mimics a duck when floating in water). 
Igo does not appear to teach of wherein the center of gravity and the center of buoyancy in water are within 1/4 inch to 2 inches vertically of each other.
Bourlet is in the field of decoys and teaches of the center of gravity (normal center of gravity 410) and the center of buoyancy (normal center of buoyancy 420) in water vertically of each other (Fig. 1, ¶006, both center of buoyancy 420 and center of gravity 410 lies along the center of buoyancy axis 423 vertically of each other). 
Hudson is in the field of buoyancy and teaches of wherein the center of gravity and the center of buoyancy in water are within 1/4 inch to 2 inches (Col. 4 lines 35-39, the buoy’s center of gravity is 1.7 inches from its base and its center of buoyancy is 1.95 inches from its base, which means the center of gravity is 0.25 inches from the center of buoyancy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Igo to incorporate the teachings of Bourlet and Hudson to have wherein the center of gravity and the center of buoyancy in water are within 1/4 inch to 2 inches vertically of each other in order to prevent the decoy from rocking too much and falling over when deployed in a body of water. 

Response to Arguments
Applicant's arguments filed 8/9/2022 with respect to the rejection of claims 21-40 under §103 have been fully considered but they are not persuasive. 

Regarding claim 21, Applicant argues that Crummer does not teach of a molded body because Crummer’s cover does not create a molded body and that it has no body whatsoever since it is designed to be slipped over. Applicant further argues that Crummer does not teach of a molded body having an interior cavity because Crummer does not teach of a molded body. The Examiner respectfully disagrees. 
A body is a broad term and any physical structure can be interpreted to be a body. The cover in Crummer has a physical structure and thus, can be interpreted to be the body. Even Crummer references the body as the elliptical body 11. The elliptical body 11 is interpreted as the molded body (Col. 2 lines 5-11 and 55-56) and the function of the cover to slip over a decoy does not hinder this interpretation. 

In response to applicant's argument that the combination of Igo and Crummer is improper since the combination would result in something other than a molded body having an interior cavity and would destroy the intended function of both Igo and Crummer, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
The only teaching of Crummer that is incorporated is that the decoy body of Igo can be a molded body with an interior cavity. Crummer’s structure is not bodily incorporated. Crummer teaches that it would have been obvious to one of ordinary skills in the art to make the Igo’s decoy body a molded body with an interior cavity. The intended function of Igo would not be destroyed when this teaching is incorporated. 

Applicant argues that Stoner does not teach of a molded body having an interior cavity. The Examiner agrees but emphasizes that Stoner was not used to teach of this limitation. Only Crummer was used to teach it. 

Applicant argues that Stoner does not teach of an opening orientated to allow air to pass from the interior cavity through the molded body because Stoner intends to use the opening to permit ballasting of the decoy with water. The Examiner respectfully disagrees. 
The opening in Stoner can also be used to allow air in because if it is able to allow water in, then air can also pass through. If the prior art structure is capable of performing the intended use, then it meets the claim.

Applicant argues that the rationale “in order to have an easy to access opening to fill the body with air and prevent water from getting in” is actually a reason to not combine because it would not make sense to add a hole in the decoy of Igo and risk the water filling the decoy. The Examiner respectfully disagrees. 
One of ordinary skill in the arts may modify the decoy of Igo to have an opening to allow air, or water, to pass through and fill the decoy as taught by Stoner such that the user can control the buoyancy and weight of the decoy. Since the opening is needed to fill the decoy as desired, the opening is positioned on the upper side of the decoy such that it would prevent, or at least lessen the chance of, unwanted water from easily going in when it is floating on the water. Even if the decoy is used in adverse weather or water conditions, it would still decrease the chance of water entering the decoy since the opening is further from the body of water in which it is floating on. 

Applicant argues that Igo and Stoner would not be combined because they have fundamentally different principles of operation because Stoner teaches of a light-weight, inflatable decoy that has no keel while Igo teaches of a multi-part keel decoy that has the advantage of being “heavier” and providing a decoy of “increased weight”. Applicant further argues that the proposed combination would change the basic principles under which the cited references were designed to operate because Igo’s decoy is designed to have stability from a heavy keel and Stoner’s decoy is designed to be a light-weight inflatable decoy that is easy to carry. Examiner respectfully disagrees. 
These different principles do not teach away from the combination of Igo and Stoner because one of ordinary skill in the arts could have other reasons to combine Igo and Stoner. For example, combining an opening such that a user can allow air, or water, to pass into the decoy, as taught by Stoner, would result in more adjustability on the weight of the decoy, such that it can be lighter for transport, or heavier to be more resistant to wind, depending on how much air, or water, is filled. 

Regarding claim 25-27, Applicant argues that the anchor of Igo does not teach of a keel adapted to receive a weight because the anchor is not a weight. The Examiner respectfully disagrees. 
The anchor 26 inherently has a weight and is attached to the keel at connection 64 by a wire/line as seen in Fig. 4. Therefore, the anchor 26 can be interpreted as the weight, such that the keel is adapted to receive the weight of anchor 26. 

Regarding claim 27, Applicant further argues that Igo does not teach two anchors connected to a decoy. The Examiner respectfully disagrees. 
Igo teaches that one anchor can be connected at one of the connections 64 and it would be possible for one of ordinary skill in the arts to connect another anchor 26 to another connection 64 because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. As long as the structure is capable of performing the claim, then the prior art reads upon the claim. 

Regarding claim 28, Applicant argues that Igo does not teach of wherein the first and second keels are curved and mirrored relative to one another across the centerline of the molded body because Igo’s hollow, straight, “conduit” is not curved and while a type of tube can be bent and curved, that is not what is described by Igo. Applicant further argues that that the keels is oriented in a non-parallel direction as cited in Igo ¶9, and as such, Igo does not describe keels that are mirrored relative to one another across the centerline. The Examiner respectfully disagrees. 
“Curved” is broadly interpreted to mean anything that bends. The tubular structure of the keels curves to form a circular cross section and thus reads upon the claim. Para. 0024 of Igo recites that “the upper portion 12 of the decoy 10 is adjusted to a desired position, which may be parallel or non-parallelly oriented with regard to the keel 18 and the direction of the current”. A user can adjust the decoy such that the keels are parallel and are mirrored relative to one another across the centerline as seen in Fig. 4. 

Regarding claim 29, Applicant argues that Igo does not teach of a metal anchor point on the lower side of the body because there is no anchor point described on first plate 60. The Examiner respectfully disagrees. 
“Metal anchor point” was broadly interpreted to be a point in which a metal is anchored. In this case, the Examiner interprets that the connection of the metal plates 60, 62 to the lower side of the body is a metal anchor point because the metal plates are anchored to the lower side of the body. Furthermore, the claim does not claim any particular structure of the metal anchor point. 

Regarding claims 30 and 31, Applicant argues that the office action provides no rationale or motivation to modify Igo with Stoner such that the opening is at least partially above water when the decoy is floating or such that the opening is disposed on the aft portion of the molded body. The Examiner respectfully disagrees. 
The modification of Igo by Stoner in claim 21 teaches the limitations in claims 30 and 31 without need for further modification and as such does not need further rationale or motivation. The motivation to combine Igo and Stoner as recited in claim 21 is already applied. 

Regarding claims 22-23, Applicant argues that Pippert does not teach of a molded body is formed from a buoyant polymer because the molded body of Pippert is the blow molded skin and the skin is made of polypropylene. The Examiner respectfully disagrees. 
The molded body of Pippert can be broadly interpreted to be the grouping of both the blow molded skin and the foam core. Since a portion of the body is molded, the body can be interpreted to be a molded body. Therefore, the blow molded skin being made of polypropylene does not teach away of the molded body from being made of a buoyant polymer, which in this case is the EVA polymer of foam core 2. 

Applicant argues that the Examiner’s rationale to incorporate Pippert in order to use a material that will make the decoy float on water does not make sense because the decoy of Igo already floats on water. The Examiner respectfully disagrees. 
Igo teaches that the material of Igo’s decoy allows the decoy to float but does not appear to teach what specific material is used, nor does Igo limit what material can be used. Therefore, Pippert is incorporated to teach of one such material in order to make the decoy float. 

Regarding claim 24, in response to applicant's argument that the “foam core” of Pippert is different from the air cavity, and that it would be contrary to combine the foam core to the sock-like cover of Crummer and the inflatable decoy of Stoner, the structure of the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Pippert is merely used to teach that one of ordinary skill in the arts could make the molded body (Igo’s or any other molded body) to be made of a buoyant polymer. The foam core of Pippert is not bodily incorporated. 

In response to applicant's argument that Tordella and Holladay are nonanalogous art because it does not concern waterfowl decoys and does not contemplate the use of EVA as a buoyant polymer, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, EVA polymers, which is a buoyant polymer and was incorporated in claim 22, the field of EVA polymers are reasonably pertinent to the applicant’s invention. EVA inherently is a buoyant polymer as admitted in the Applicant’s specification in para. 0012, and thus, Tordella and Holladay does not need to mention specifically of the buoyancy of EVA. 

Regarding claim 32, Applicant argues that McGhghy and Angelone does not teach of the weight because the Examiner conflated a decoy anchor with a weight disposed in the first and second keels as required by claim 32. The Examiner respectfully disagrees. 
“Weight” is a broad term to refer to anything with weight. The anchor 26 of Igo inherently has a weight and thus, reads upon the claims. The anchor of McGhghy additionally can be interpreted as a weight and thus can be used to teach how much the weight weighs. 

Regarding claim 33, Applicant argues that Ryan does not describe keels that are proximate to and extend from the lower side of the body (claim 21) and that are convex (claim 33) because Ryan describes “a series of adjustable floats” to which a “dead bird” “rather than artificial ones as decoys” can be attached to the float and turn the dead bird into a decoy. Applicant further argues that there is no reason to modify the Igo decoy with Ryan because they operate very differently. The Examiner respectfully disagrees. 
The structure of the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The combination of Igo, Crummer, and Stoner already teaches of claim 21 and Ryan is only used to teach that one of ordinary skill in the arts can make the keels convex. Ryan is not bodily incorporated. The different operations of the references do not teach away from the combination. 

Regarding claim 37, Applicant argues that Bourlet operates under a different principle of operation and is not properly combined. The Examiner respectfully disagrees. 
The structure of the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Bourlet is only used to teach that one of ordinary skill in the arts can make the center of gravity and the center of buoyancy in water vertically of each other. Bourlet is not bodily incorporated. The different principle of operation is not incorporated, nor does it hinder the combination. 

In response to applicant's argument that Hudson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the field of applicant’s endeavor includes the field of buoyancy due to the buoyant nature of the decoy. Hudson is in the field of buoyancy and thus, is analogous. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647